DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on January 7, 2022.  
Claims 6-8 and 10-15 were previously objected to.
Claim 6 is now cancelled.  
Claims 1, 4 and 14 have been amended.
Claims 1-4 and 5-15 are currently allowed.
The objection to claims 1 and 14 are withdrawn in view of claim amendments. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to kiosks and vending machines and relates to a souvenir producing kiosk (see original disclosure, i.e. para. 2 and etc.).
With regard to Claim 1, the closest prior arts of record, Gunderson and Maida, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… a housing storing magnetic sheeting having dimensions of 1 inch by 1 inch to 12 inches by 12 inches; a printer adapted to print on magnetic sheeting; and a processing unit (CPU) connected to the printer and the digital input port or antenna; and a souvenir dispenser”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on January 7, 2022 (i.e. on pg. 7 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-5 and 7-12, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 13, the closest prior arts of record, Gunderson and Maida, do not disclose or suggest fully, among the other limitations, the additional required limitation of “wherein the CPU has memory containing software instructions that cause the CPU to receive image data from the input port or the input antenna and that instruct the printer to print the image onto a piece of the magnetic sheeting, the payment system is configured to receive payment and send signals to the CPU indicating payment and the CPU has memory containing software to receive signals from the payment system, the dimensions of the magnetic sheeting are 1 inch by 1 inch to 12 inches by 12 inches or the system further comprises a cutting press having a magnetic sheet cutting capacity of 1 inch by 1 inch to 12 inches by 12 inches, and the CPU connects to a database containing templates, images, or backgrounds and contains software to cause the printer to print the image data, images, templates, or backgrounds onto a piece of the magnetic sheeting”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on January 7, 2022 (i.e. on pg. 7 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claim 14, the closest prior arts of record, Gunderson and Maida, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…a housing storing magnetic sheeting; a printer adapted to print on magnetic sheeting; and a processing unit (CPU) connected to the printer and the digital input port or antenna; and a souvenir dispenser; connecting the electronic device to the kiosk; establishing communication between the electronic device and the kiosk; selecting the digital image from the electronic device using the user interface; receiving payment via the payment system; printing the digital image on a section of magnetic sheeting measuring from 1 by 1 inch to 12 by 12 inches; and dispensing the souvenir”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on January 7, 2022 (i.e. on pg. 7 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claim 15, the claim is depending from the independent Claim 14, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1-5 and 7-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/JACKY X ZHENG/Primary Examiner, Art Unit 2675